Exhibit 10.9


SEATTLE GENETICS, INC.
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT FOR NON-US PARTICIPANTS
THIS STOCK OPTION AGREEMENT (the "Agreement") dated
%%OPTION_DATE,'MM/DD/YYYY'%-% ("Grant Date") between Seattle Genetics, Inc., a
Delaware corporation (the "Company"), and %%FIRST_NAME%-% %%MIDDLE_NAME%-%
%%LAST_NAME%-% ("Optionee"), is entered into as follows:
WITNESSETH:
WHEREAS, the Company has established the Amended and Restated 2007 Equity
Incentive Plan (the "Plan"); and
WHEREAS, the Compensation Committee of the Board of Directors of the Company or
its delegates (the "Committee") has determined that Optionee shall be granted an
option under the Plan as hereinafter set forth;
The parties hereby agree that the Company grants, effective as of the Grant
Date, Optionee a Nonstatutory Stock Option (this "Option") to purchase
%%TOTAL_SHARES_GRANTED,'999,999,999'%-% shares of its $0.001 par value Common
Stock (the "Shares") upon the terms and conditions set forth in this Agreement
(including any special terms and conditions for Optionee’s country set forth in
the attached appendix (the “Appendix”)).
1.     Plan Award. This Option is granted under and pursuant to the Plan and is
subject to each and all of the provisions thereof.


2.     Exercise Price. The exercise price applicable to this Option (meaning,
the price Optionee must pay in order to purchase any Shares hereunder) shall be
%%OPTION_PRICE,'$999,999,999.99'%-% per Share.


3.     Vesting and Exercise of Option. Subject to Optionee's not experiencing a
Termination of Employment during the following vesting period, Optionee shall
vest in and earn the right to exercise this Option as follows: One-fourth
(1/4th) of the total number of Shares subject to the Option shall vest on the
first anniversary of the earlier of the Grant Date or the Vesting Commencement
Date, if any, and one thirty-sixth (1/36th) of the remaining Shares subject to
the Option shall vest each month thereafter until all Shares are fully vested.
By accepting the grant of this Option, Optionee acknowledges and agrees that the
terms set forth in this Section 3 supersede any contrary terms regarding the
vesting of this Option set forth in any notice or other communication that
Optionee receives from, or that is displayed by, E*TRADE or other third party
designated by the Company. This Option may be exercised in whole or in part.


Notwithstanding the foregoing or anything in this Agreement to the contrary, in
the event of Optionee's Termination of Employment as a result of Optionee's
death or Disability, the vesting and exercisability of this Option shall
accelerate such that this Option shall become


1.
184180217 v4

--------------------------------------------------------------------------------




vested and exercisable as to an additional twelve (12) months, effective as of
the date of such Termination of Employment, to the extent that this Option is
outstanding on such date.


4.     Expiration. This Option will expire ten (10) years from the Grant Date,
unless sooner terminated or canceled in accordance with the provisions of the
Plan. This means that (subject to the continuing service requirement set forth
in Section 3 above and subject to earlier termination upon certain other events
as set forth in the Plan) this Option must be exercised, if at all, on or before
%%EXPIRE_DATE_PERIOD1,'MM/DD/YYYY'%-% (the "Expiration Date"). If this Option
expires on a stock exchange holiday or weekend day, this Option will expire on
the last trading day prior to the holiday or weekend. Optionee shall be solely
responsible for exercising this Option, if at all, prior to its Expiration Date.
The Company shall have no obligation to notify Optionee of this Option's
expiration.


5.     Exercise Mechanics. This Option may be exercised by delivering to the
Stock Plan Administrator at the Company's head office a written or electronic
notice stating the number of Shares as to which the Option is exercised or by
any other method the Committee has approved. The notice must be accompanied by
the payment of the full Option exercise price of such Shares. Exercise shall not
be deemed to have occurred unless and until Optionee has delivered to the
Company (or its authorized representative) an approved notice of exercise, full
payment of the exercise price for the Shares being exercised and payment of any
applicable withholding taxes in accordance with Section 8 below. Payment of the
Option exercise price may be in cash (including check or wire transfer); through
an approved cashless-brokered exercise program, with shares of the Company's
Common Stock (subject to the Company's discretion to withhold approval for such
payment method at any time); cashless “net exercise” arrangement pursuant to
which the Company will reduce the number of Shares issued upon exercise by the
largest whole number of Shares having an aggregate fair market value that does
not exceed the aggregate exercise price, provided the Company shall accept a
cash or other payment from Optionee to the extent of any remaining balance of
the exercise price not satisfied by such reduction in the number of whole Shares
to be issued or a combination thereof to the extent permissible under Applicable
Law; provided, however, that any permitted method of payment shall be in strict
compliance with all procedural rules established by the Committee.
    
6.     Termination of Employment. All rights of Optionee in this Option, to the
extent that it has not previously become vested and been exercised, shall
terminate upon Optionee's Termination of Employment except as set forth in this
Section 6. The portion of the Option that relates to any Shares that were
unvested and unexercisable as of the date of Optionee's Termination of
Employment shall terminate and expire effective immediately upon such date. With
respect to the vested and exercisable portion of the Option, and subject to the
final sentence of this Section 6:


(i)    In the event of Termination of Employment other than as a result of
Optionee's death, Disability or Retirement (as defined below), Optionee shall
have three months from the date of such Termination of Employment to exercise
the Option as to the Shares subject to the Option that were vested and
exercisable as of the date of Termination of Employment; provided, however, that
(A) if during any part of such three month period, the Option is not exercisable


2.
184180217 v4

--------------------------------------------------------------------------------




because the issuance of the Shares would violate the registration requirements
under the Securities Act (or other applicable securities laws in the case of
Optionees not subject to U.S. securities laws), the Option shall not expire
until the Option shall have been exercisable for an aggregate of three months
after the date of Termination of Employment (but in no event may the Option be
exercised more than one year after the date of Termination of Employment), and
(B) if during any part of such three month period, the Shares issued upon
exercise of the Option may not be sold because Optionee has material nonpublic
information regarding the Company or is otherwise subject to a trading blackout
period under the Company’s Insider Trading Policy, the Option shall not expire
until Optionee shall have had an aggregate of three months after the date of
Termination of Employment during which Optionee can sell the Shares without
being subject to such restrictions arising under insider trading laws or Company
policy (but in no event may the Option be exercised more than one year after the
date of Termination of Employment);


(ii)    In the event of Termination of Employment as a result of Optionee's
Disability, Optionee shall have 12 months from the date of such Termination of
Employment to exercise the Option as to the Shares subject to the Option that
were vested and exercisable as of the date of Termination of Employment;


(iii)    In the event of Termination of Employment as a result of Optionee’s
death or in the event of Optionee’s death within 30 days following Optionee’s
Termination of Employment, Optionee’s estate, any person who acquired the right
to exercise the Option by bequest or inheritance, or any person designated to
exercise the Option upon Optionee's death shall have 12 months following
Optionee’s death to exercise the Option as to the Shares subject to the Option
that were vested and exercisable as of the date of Optionee’s death; and


(iv)    In the event of Termination of Employment as a result of Optionee’s
Retirement (as defined below), Optionee shall have 12 months from the date of
such Termination of Employment to exercise the Option as to the Shares subject
to the Option that were vested and exercisable as of the date of Termination of
Employment.


Notwithstanding the above, in no event may an Option be exercised, even as to
vested and otherwise exercisable Shares, after the Expiration Date set forth in
Section 4 above.


“Retirement” means Optionee’s voluntary Termination of Employment, other than as
a result of Optionee’s death, Disability or Termination of Employment for Cause,
after the attainment of age 55, provided that Optionee has been an Employee for
at least ten years and the combination of Optionee’s age and his or her length
of service as an Employee together is equal to at least 65. For clarity, (1) if
Optionee has a Termination of Employment at age 55 and has been an Employee for
less than 10 years, such Termination of Employment will not constitute
Retirement and (2) if Optionee has a Termination of Employment at age 65 and has
been an Employee for less than ten years, such Termination of Employment will
not constitute Retirement. Notwithstanding anything to the contrary in the
Agreement, if the Company receives a legal opinion that there has been a legal
judgment and/or legal development in your jurisdiction that likely would result
in the favorable treatment (i.e., 12 month exercise period from the date of
Termination of Employment) that applies to the Option in the event of your
Retirement being


3.
184180217 v4

--------------------------------------------------------------------------------




deemed unlawful and/or discriminatory, the provisions of the Agreement regarding
the treatment of the Option in the event of your Retirement shall not be
applicable to you.


7.     Transferability. This Option is not transferable by Optionee otherwise
than by will or the laws of descent and distribution, and is exercisable only by
Optionee during Optionee’s lifetime.


8.     Tax Matters. Regardless of any action the Company or Optionee's employer
(the "Employer") takes with respect to any or all income tax, social security,
payroll tax, payment on account or other tax-related withholding ("Tax-Related
Items"), Optionee acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by him or her is and remains Optionee's
responsibility and that the Company and/or the Employer (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Option, including the grant, vesting
or exercise of this Option, the subsequent sale of Shares acquired pursuant to
such exercise and receipt of any dividends; and (ii) do not commit to structure
the terms or the grant or any aspect of this Option to reduce or eliminate
Optionee's liability for Tax-Related Items. Prior to the exercise of this
Option, Optionee shall pay or make adequate arrangements satisfactory to the
Company and/or the Employer to withhold all applicable Tax-Related Items legally
payable by Optionee from Optionee's wages or other cash compensation paid to
Optionee by the Company and/or the Employer or from proceeds of the sale of
Shares. Alternatively, or in addition, if permissible under Applicable Laws, the
Company may (but shall not be obligated to): (1) sell or arrange for the sale of
Shares that Optionee acquires to meet the withholding obligation for Tax-Related
Items, and/or (2) withhold in Shares to meet the withholding obligation for
Tax-Related Items, provided that the Company only withholds the amount of Shares
necessary to satisfy the minimum withholding amount (or such other amount as may
be permitted while still avoiding classification of this Option as a liability
for financial accounting purposes). In addition, Optionee shall pay the Company
or the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold as a result of Optionee's participation in the Plan
or Optionee's purchase of Shares that cannot be satisfied by the means
previously described, and if Optionee does not otherwise so pay the Company or
the Employer, then the Company or the Employer may withhold amounts from
Optionee's cash compensation to satisfy such withholding obligation. The Company
may refuse to honor the exercise and refuse to deliver the Shares if Optionee
fails to comply with Optionee's obligations in connection with the Tax-Related
Items (including if Optionee's cash compensation is not sufficient to satisfy
such obligations). Although Optionee is being provided in the Plan prospectus a
description of certain tax consequences of transactions related to the Option,
Optionee remains responsible for all such tax consequences and the Company shall
not be deemed to provide any individual tax advice with respect thereto.


9.     Optionee Acknowledgements. By accepting the grant of this Option,
Optionee acknowledges and agrees that the Plan is established voluntarily by the
Company, it is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time unless otherwise provided in the Plan
or this Agreement. Optionee acknowledges that all decisions with respect to
future grants, if any, will be at the sole discretion of the


4.
184180217 v4

--------------------------------------------------------------------------------




Company. Optionee's participation in the Plan shall not create a right to
employment with Employer and shall not interfere with the ability of Employer to
terminate Optionee's employment relationship. Optionee agrees that this Option
is an extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer prior to the Grant
Date, and is outside the scope of Optionee's employment contract, if any. This
Option is not part of normal or expected compensation or salary for any
purposes, including, but not limited to calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments insofar as permitted by law.
In the event that Optionee is not an employee of the Company, this Option grant
will not be interpreted to form an employment contract or relationship with the
Company, the Employer or any Subsidiary or Affiliate of the Company. Optionee
acknowledges that the future value of the underlying Shares is unknown, may
increase or decrease in the future, and cannot be predicted with certainty. In
consideration of the grant of this Option, no claim or entitlement to
compensation or damages shall arise from termination of this Option or
diminution in value of this Option or Shares purchased through exercise of this
Option resulting from Optionee's Termination of Employment by the Company or the
Employer (for any reason whatsoever and whether or not in breach of Applicable
Laws). Optionee acknowledges that none of the Company, the Employer or any
Subsidiary or Affiliate of the Company shall be liable for any foreign exchange
rate fluctuations between Optionee’s local currency and the United States Dollar
that may affect the value of this Option or of any amounts due to Optionee
pursuant to the exercise of this Option or the subsequent sale of the Shares
acquired upon exercise.


10.     Data Transfer. Optionee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Optionee's
personal data as described in this document by and among, as applicable, the
Employer, and the Company and its Subsidiaries and Affiliates for the exclusive
purpose of implementing, administering and managing Optionee's participation in
the Plan. Optionee understands that the Company, its Affiliates, its
Subsidiaries and the Employer hold certain personal information about Optionee,
including, but not limited to, name, home address and telephone number, date of
birth, social security number (or other identification number), salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, exercised, vested, unvested or outstanding in
Optionee's favor for the purpose of implementing, managing and administering the
Plan ("Data"). Optionee understands that the Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in Optionee's country or
elsewhere and that the recipient country may have different data privacy laws
and protections than Optionee's country. Optionee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Stock Plan Administrator. Optionee authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing Optionee's participation in
the Plan, including any requisite transfer of such Data, as may be required to a
broker or other third party with whom Optionee may elect to deposit any Shares
acquired upon the exercise of this Option. Optionee understands that Data will
be held only as long as is necessary to implement, administer and manage
participation in the Plan. Optionee may, at any time, view Data, request


5.
184180217 v4

--------------------------------------------------------------------------------




additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein, in
any case without cost, by contacting the Stock Plan Administrator in writing.
Optionee understands that refusing or withdrawing consent may affect Optionee's
ability to participate in the Plan. For more information on the consequences of
refusing to consent or withdrawing consent, Optionee may contact the Stock Plan
Administrator at the Company.


11.     Copies of Plan Materials. Optionee acknowledges that Optionee has
received copies of the Plan and the Plan prospectus from the Company and agrees
to receive stockholder information, including copies of any annual report, proxy
statement and periodic report, from the Company's website at
http://www.seattlegenetics.com/news/index.htm. Optionee acknowledges that copies
of the Plan, Plan prospectus, Plan information and stockholder information are
also available upon written or telephonic request to the Stock Plan
Administrator.


12.    Insider Trading Restrictions/Market Abuse Laws. Optionee acknowledges
that, depending on Optionee’s country, Optionee may be subject to insider
trading restrictions and/or market abuse laws, which may affect Optionee’s
ability to acquire or sell the Shares under the Plan during such times as
Optionee is considered to have “inside information” regarding the Company (as
defined by the laws in Optionee’s country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. Optionee
acknowledges that it is Optionee’s responsibility to comply with any applicable
restrictions, and Optionee is advised to speak to a personal advisor on this
matter.


13.    Appendix. Notwithstanding any provisions in this Agreement, this Option
shall be subject to the special terms and conditions for Optionee’s country set
forth in the Appendix attached to this Agreement. Moreover, if Optionee
relocates to one of the countries included therein, the terms and conditions for
such country will apply to Optionee to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The Appendix constitutes part of this Agreement.


14.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Optionee’s participation in the Plan, on any Shares
purchased under the Plan, to the extent the Company determines it is necessary
or advisable for legal or administrative reasons, and to require Optionee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
    
15.    Entire Agreement; Plan Controls. The Plan is incorporated herein by
reference. The Plan and this Agreement (including the Appendix) constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Optionee with respect to the subject matter hereof, with the exception of
any arrangement that would provide for vesting acceleration of this Option upon
the terms and conditions set forth therein. Except as otherwise provided in the
Plan, this Agreement may not be modified adversely to Optionee's interest except
by means of a writing signed by the Company and Optionee. This Agreement is
governed by the laws of the state of Delaware. In


6.
184180217 v4

--------------------------------------------------------------------------------




the event of any conflict between the terms and provisions of the Plan and this
Agreement, the Plan terms and provisions shall govern. Capitalized terms used
but not defined in this Agreement have the meanings assigned to them in the
Plan. Certain other important terms governing this Agreement are contained in
the Plan.


Optionee’s electronic acceptance shall signify Optionee’s execution of this
Agreement and understanding that this Option is granted and governed under the
terms and conditions set forth herein.










SEATTLE GENETICS, INC.


/s/ Clay B. Siegall
Clay B. Siegall
President & CEO





PLEASE PRINT AND RETAIN THIS AGREEMENT FOR YOUR RECORDS


7.
184180217 v4

--------------------------------------------------------------------------------




SEATTLE GENETICS, INC.
APPENDIX TO STOCK OPTION AGREEMENT FOR NON-US PARTICIPANTS
Capitalized terms used but not defined in this Appendix have the meanings set
forth in the Plan and/or in the Agreement.
Terms and Conditions
This Appendix includes additional terms and conditions that govern this Option
if Optionee resides and/or works in one of the countries listed below.
Notifications
This Appendix may also include information regarding exchange controls and
certain other issues of which Optionee should be aware with respect to
participation in the Plan. Such laws are often complex and change frequently. As
a result, the Company strongly recommends that Optionee not rely on the
information in this Appendix as the only source of information relating to the
consequences of participation in the Plan because the information may be out of
date at the time Optionee exercises this Option or sells Shares acquired under
the Plan.
General
If Optionee is a citizen or resident (or is considered as such for local law
purposes) of a country other than the country in which Optionee is currently
residing and/or working, or if Optionee relocates to another country after the
grant of this Option, the special terms and conditions/notifications contained
herein may not be applicable in the same manner.


8.
184180217 v4

--------------------------------------------------------------------------------




CANADA
Terms and Conditions
Method of Payment. Notwithstanding Section 5 of the Agreement, Optionee is
prohibited from paying the exercise price applicable to this Option using Shares
or by a cashless “net exercise” arrangement.
The following provisions apply only if you reside in Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Agreement as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention («Agreement»), ainsi que cette Annexe, ainsi que de tous documents,
avis et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou
liés directement ou indirectement à, la présente convention.
Notifications
Securities Law Information. Optionee understands that Optionee is permitted to
sell Shares acquired pursuant to the Plan through the designated broker
appointed under the Plan, if any, provided the sale of the Shares acquired
pursuant to the Plan takes place outside of Canada through the facilities of a
stock exchange on which the shares are listed, and the Company is not a
reporting issuer in any jurisdiction of Canada at the time of sale.
Foreign Asset/Account Reporting Information. If Optionee is a Canadian resident,
Optionee may be required to report foreign property on form T1135 (Foreign
Income Verification Statement) if the total cost of the foreign property exceeds
C$100,000 at any time in the year. Foreign property includes Shares acquired
under the Plan and may include this Option. The form T1135 generally must be
filed by April 30 of the following year. Optionee should consult with a personal
advisor to ensure compliance with the applicable reporting requirements.
SWITZERLAND
Terms and Conditions
Grant of the Option. The Option granted to a Swiss Optionee is a voluntary
gratuity (Gratifikation) as determined at the Company's sole discretion which
the Optionee has no entitlement to and which does not constitute an entitlement
of the Optionee for a grant of further Options in the future.


Language Acknowledgement. Optionee confirms having read and understood the
documents relating to the Plan, including the Option Agreement and all terms and
conditions included therein, which were provided in the English language only.
Optionee confirms having sufficient language capabilities to understand these
terms and conditions in full.




9.
184180217 v4

--------------------------------------------------------------------------------




Du bestätigst, dass du den Plan sowie die dazugehörigen Dokumente, inklusive der
Vereinbarung, mit all den darin enthaltenen Bedingungen und Voraussetzungen,
welche in englischer Sprache verfasst sind, gelesen und verstanden hast. Du
bestätigst dass Deine Sprachkenntnisse genügend sind, um die Bedingungen und
Voraussetzungen zu verstehen.


Notifications
Securities Law Information. Optionee acknowledges that the Plan is not intended
to be publicly offered in or from Switzerland. Neither the Agreement nor any
other materials relating to this Option constitutes a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations, and
neither the Agreement nor any other materials relating to this Option may be
publicly distributed nor otherwise made publicly available in Switzerland.






10.
184180217 v4